 Case 3:19-cv-01628-LAB-AHG Document 557 Filed 12/23/20 PageID.8640 Page 1 of 10



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   SECURITIES AND EXCHANGE                               Case No.: 3:19-cv-1628-LAB-AHG
     COMMISSION,
12
                                          Plaintiff,       ORDER GRANTING RECEIVER’S
13                                                         MOTION FOR APPROVAL OF
     v.                                                    SALE OF 3792 MISSION BLVD.
14
                                                           PROPERTY
     GINA CHAMPION-CAIN AND ANI
15
     DEVELOPMENT, LLC,
16                                 Defendants, and         [ECF No. 509]
17
18
     AMERICAN NATIONAL
19   INVESTMENTS, INC.,
20                               Relief Defendant.
21
22
23        I.      BACKGROUND
24             As described in prior orders, see, e.g., ECF Nos. 54, 162, 163, this is an action
25   brought by the Securities and Exchange Commission (“SEC”) against Defendants ANI
26   Development, LLC (“ANI Development”) and Gina Champion-Cain and Relief Defendant
27   American National Investments, Inc. (“ANI Inc.”), alleging violations of federal securities
28   laws based on a purportedly fraudulent liquor license loan scheme. ECF No. 1.

                                                       1
                                                                              3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 557 Filed 12/23/20 PageID.8641 Page 2 of 10



 1         On September 3, 2019, the Court established an equitable receivership and appointed
 2   Krista L. Freitag (“Receiver”) as a permanent receiver of ANI Development and ANI Inc.,
 3   authorizing her to take control over all funds and assets owned, managed, or in the
 4   possession or control of the receivership entities. See ECF No. 6 at 14-16. In that role, the
 5   Receiver acts under the control and direction of the Court to facilitate the “orderly and
 6   efficient administration of the estate . . . for the benefit of creditors.” SEC v. Hardy, 803
 7   F.2d 1034, 1038 (9th Cir. 1986). See also Atl. Tr. Co. v. Chapman, 208 U.S. 360, 370
 8   (1908) (explaining that a motion to appoint a receiver to take charge of property is “to the
 9   end that the property might be cared for and preserved for all who had or might have an
10   interest in the proceeds of its sale. . . . Immediately upon such appointment and after the
11   qualification of the receiver, the property passed into the custody of the law, and
12   thenceforward its administration was wholly under the control of the court by its officer [],
13   the receiver.”). On December 11, 2019, the presiding judge in this action, Chief Judge
14   Burns, granted the parties’ Joint Motion (ECF No. 156) to give limited consent to the
15   undersigned to hear and directly decide all motions filed in this action to approve sales of
16   receivership assets. ECF No. 160. See also 28 U.S.C. § 636(c); CivLR 72.1(g). All property
17   sale motions are set before the undersigned pursuant to that grant of consent.
18         On November 18, 2020, the Receiver filed the present Motion for Approval of Sale
19   of 3792 Mission Blvd. Property (the “3792 Mission Blvd. Motion”). ECF No. 509. The
20   motion concerns one of the commercial properties within the receivership estate, an office
21   condominium with attached garage located at 3792 Mission Blvd., Suite A, San Diego,
22   California 92109 (the “3792 Mission Blvd. Property”). See ECF No. 509-1 at 5; ECF No.
23   76-2 at 5 (listing the 3792 Mission Blvd. Property in the Preliminary Real Estate and Liquor
24   License Asset Schedule filed on October 3, 2019). The Court set a deadline of December
25   16, 2020, for responses in opposition to the 3792 Mission Blvd. Motion. ECF No. 502 at
26   2. No oppositions were filed.
27         Further, bid qualifications from prospective bidders seeking to submit overbids
28   pursuant to the notice and auction process set forth in 28 U.S.C. §§ 2001 and 2002

                                                  2
                                                                               3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 557 Filed 12/23/20 PageID.8642 Page 3 of 10



 1   (described in more detail below) were due by December 14, 2020. See ECF No. 509-1 at
 2   11. The Receiver filed a Notice of Non-Receipt of Qualified Overbids regarding the 3792
 3   Mission Blvd. Motion on December 15, 2020. ECF No. 543. The Court then took the
 4   motion under submission on the papers. ECF No. 555.
 5            For the reasons explained more fully below, the Court GRANTS the 3792 Mission
 6   Blvd. Motion.
 7      II.      LEGAL STANDARD
 8            “[I]t is a recognized principle of law that the district court has broad powers and
 9   wide discretion to determine the appropriate relief in an equity receivership.” SEC v.
10   Lincoln Thrift Ass’n, 577 F.2d 600, 606 (9th Cir. 1978). Where a district court sits in equity,
11   “[u]nless a statute in so many words, or by a necessary and inescapable inference, restricts
12   the court’s jurisdiction in equity, the full scope of that jurisdiction is to be recognized and
13   applied. ‘The great principles of equity, securing complete justice, should not be yielded
14   to light inferences, or doubtful construction.’” Porter v. Warner Holding Co., 328 U.S.
15   395, 398 (1946).
16            “[A] district court’s power to supervise an equity receivership and to determine the
17   appropriate action to be taken in the administration of the receivership is extremely broad.”
18   Hardy, 803 F.2d at 1037. As part of this broad discretion, the district court sitting in equity
19   and having custody and control of property “has power to order a sale of the same in its
20   discretion. The power of sale necessarily follows the power to take control of and to
21   preserve property[.]” SEC v. Am. Capital Investments, Inc., 98 F.3d 1133, 1144 (9th Cir.
22   1996), abrogated on other grounds by Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,
23   93-94 (1998) (quoting 2 Ralph E. Clark, Treatise on Law & Practice of Receivers § 482
24   (3d ed. 1992)). If the court approves an equitable receiver’s proposed property sale, the
25   sale “does not . . . purport to convey ‘legal’ title, but rather ‘good,’ equitable title enforced
26   by an injunction against suit.” Id. (citing 2 Clark, Treatise on Law & Practice of Receivers,
27   §§ 342, 344, 482(a), 487, 489, 491).
28

                                                    3
                                                                                  3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 557 Filed 12/23/20 PageID.8643 Page 4 of 10



 1              Pursuant to 28 U.S.C. § 2001(a), realty in the possession of an appointed receiver is
 2   subject to a public sale process, “upon such terms and conditions as the court directs.”
 3   28 U.S.C. § 2002 further requires that notice be published once a week for at least four
 4   weeks prior to the sale in at least one newspaper regularly issued and of general circulation
 5   in the county, state, or judicial district where the realty is located.1 These safeguards of
 6   notice and opportunity to submit overbids help to ensure that the sale is able to fetch the
 7   best price possible, which is consistent with the principle that “a primary purpose of equity
 8   receiverships is to promote orderly and efficient administration of the estate by the district
 9   court for the benefit of creditors.” Hardy, 803 F.2d at 1038. See also United States v.
10   Grable, 25 F.3d 298, 303 (6th Cir. 1994) (noting that “the intent of” the requirement in 28
11   U.S.C. § 2001 that property be sold in the county in which the land is situated is “to bring
12   a better price at the sale”).
13       III.     DISCUSSION
14          A. Background of the Property and Proposed Sale
15          The 3792 Mission Blvd. Property was purchased on August 26, 2015, by San Jose
16   Parking Lot LLC, an affiliated receivership entity, for $375,000. ECF No. 509-1 at 5; see
17   also ECF No. 6 at 11 (the Court’s Appointment Order, listing San Jose Parking Lot LLC
18   as an entity subject to the equitable receivership).
19          Following her appointment, the Receiver and her staff analyzed the value of the 3792
20   Mission Blvd. Property by reviewing automated valuation scores and a survey of market-
21   comparable properties. ECF No. 509-2 ¶ 3. The Receiver consulted with multiple licensed
22   brokers, selected Compass Realty (“Broker”), and listed the property for sale at a listing
23   price of $450,000. Id.
24
25
26
     1
27     28 U.S.C. § 2001 also provides for a private sale process under subsection (b), but the
     requirements of that subsection are more stringent. The Receiver does not propose a private
28   sale here.
                                                      4
                                                                                  3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 557 Filed 12/23/20 PageID.8644 Page 5 of 10



 1         Beginning in June 2020, Broker marketed the 3792 Mission Blvd. Property by listing
 2   it on the local Multiple Listing Service (“MLS”) and LoopNet. ECF No. 509-1 at 5. Broker
 3   also created marketing flyers with professional photos for use during socially-distanced
 4   property tours. Id. Additionally, information about the listing was sent to a targeted list of
 5   brokers and investors via email. Id. Due to a lack of interest, the Receiver and Broker
 6   agreed in August 2020 to reduce the list price to $425,000. Id. Two offers were received.
 7   Id. The Receiver negotiated terms with the prospective buyers and, on October 26, 2020,
 8   the 3792 Mission Blvd. Property went into escrow with buyer Paul Becker (“Buyer”) at a
 9   purchase price of $399,000. Id. at 5-6.
10         The Receiver and Buyer executed a California Residential Purchase Agreement and
11   Joint Escrow Instructions (“Purchase Agreement”) making court approval of the sale a
12   condition of closing and providing for the overbid and auction process required by 28
13   U.S.C. §§ 2001 and 2002. ECF No. 509-3. Buyer agreed that the sale would be as-is,
14   removed all contingencies other than Court approval, and deposited $10,000 of earnest
15   money into escrow. Id. at 5. The remainder of the purchase price will be paid in cash. ECF
16   No. 509-1 at 7.
17         B. Proposed Procedures and Distribution
18         In the motion seeking approval of the sale, the Receiver proposed compliance with
19   the overbid and auction process mandated by 28 U.S.C. §§ 2001 and 2002 by publishing
20   the following notice in the San Diego Union-Tribune once a week for four weeks:
21         In the action pending in U.S. District Court for the Southern District of
           California, Case No. 19-CV-01628-LAB-AHG, Securities and Exchange
22
           Commission v. Gina Champion-Cain, et al., notice is hereby given that the
23         court-appointed receiver will conduct a public auction for the real property
           located at 3792 Mission Blvd. in San Diego County, California. Sale is subject
24
           to Court confirmation after the auction is held. Minimum bid price is at least
25         $409,000. The auction will take place on December 18, 2020 at 1:30 p.m. in
           front of the entrance to the United States Courthouse, 221 W. Broadway, San
26
           Diego, California or as otherwise determined by the Court. To be allowed to
27         participate in the auction, prospective purchasers must meet certain bid
           qualification requirements, including submitted a signed purchase and sale
28

                                                   5
                                                                                3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 557 Filed 12/23/20 PageID.8645 Page 6 of 10



 1         agreement, an earnest money deposit of $11,000, and proof of funds. All
           bidders must be qualified by 5:00 p.m. PT on December 14, 2020, by
 2
           submitting the required materials to the receiver at 501 West Broadway, Suite
 3         290, San Diego, California, 92101.
 4
 5   ECF No. 509-1 at 11. For those interested in qualifying as bidders, the notice also provided
 6   a phone number and email address for the relevant point of contact. Id.
 7         As previously noted, the Receiver filed a Notice of Non-Receipt of Qualified
 8   Overbids Regarding the 3792 Mission Blvd. Motion on December 15, 2020. ECF No. 543.
 9   In the Notice, the Receiver informed the Court that, after filing the 3792 Mission Blvd.
10   Motion, and in addition to publishing the above notice in the San Diego Union-Tribune as
11   proposed,   she   posted    notice   of   the       Motion   on   the   receivership   website
12   (anireceivership.com) and continued to market the property through Broker and notify
13   potential purchasers about the opportunity to submit an overbid by December 14, 2020. Id.
14   at 2. No overbids were submitted by the deadline. Id. Therefore, Paul Becker remains the
15   intended Buyer.
16         The 3792 Mission Blvd. Property was one of four properties in the receivership
17   estate encumbered by a deed of trust in favor of Seattle Funding Group (the “SFG loan”).
18   ECF No. 509-1 at 6. With the sale of the Bella Pacific Row and the 7940 University Avenue
19   properties, and the anticipated closing of the Camino Degrazia Property (the sale of which
20   the Court approved on December 11, 2020 (ECF No. 541)), the SFG loan may have been
21   paid off completely.2 If not, the Court calculates that only about $15 remains due.
22
23
     2
       At the time the Receiver filed the 3792 Mission Blvd. Motion, the sale of the 7940
24   University Avenue property had not yet closed. ECF No. 509-1 at 6. Given the estimated
25   amount to be paid from the proceeds of that sale to SFG, the Receiver estimated that
     $11,150 would be left on the loan. Id. The 7940 University Avenue property sale
26   subsequently closed and a greater amount than estimated was paid to SFG. See ECF No.
27   536. The Court then received the Receiver’s accounting from the Bella Pacific Row sale,
     which also included a larger than estimated payment to SFG. See ECF No. 534. Thus, by
28   the Court’s calculations based on the updated figures, approximately $15 remains due to
                                                     6
                                                                                 3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 557 Filed 12/23/20 PageID.8646 Page 7 of 10



 1         The Receiver estimates that, if the sale closes in January, only a small amount of
 2   property taxes will be owed by the seller.3 ECF No. 509-1 at 6. The costs of sale including
 3   escrow, title, and recording fees will be approximately $2,000 and the commission due to
 4   Broker under the listing agreement is 4% of the sale price, or $15,960, which amount will
 5   be split with Buyer’s broker. Id.
 6         Based on these costs and estimates, the Receiver expects that the net sale proceeds
 7   for the receivership estate will be in the range of $368,000 to $370,000.4 Id.
 8         C. Court Approval of Procedures and Proposed Sale
 9         The Court has reviewed the documents submitted by the Receiver in support of the
10   3792 Mission Blvd. Motion, including the Purchase Agreement, and finds the purchase
11   price of $399,000 to be fair and reasonable. Though the Receiver was unable to obtain her
12   original list price, the sale price is $24,000 more than what the receivership entity paid for
13   the property five years ago. And, given the current lockdown measures and depression of
14   the hospitality market, interest in an office property in a predominantly touristy area likely
15   was reduced from its typical level. Given that Broker marketed the property for two months
16   on multiple platforms and obtained two offers, the Court is satisfied that the Receiver and
17   Broker used their best efforts to obtain the highest recovery for the receivership estate.
18
19
     SFG ($1,100,000 less $414,153 less $303,332 less $382,500). While this amount may be
20
     larger as a result of accrued interest, the Court expects this amount will be paid when the
21   Camino Degrazia Property sale closes, thus fully satisfying the debt owed to SFG.
22   3
       Pursuant to the Order Establishing Uniform Property Sale Procedures, the Receiver is
23   required to provide a specific dollar figure for all proposed distributions from the sale
     proceeds or explain why a precise calculation cannot be provided. ECF No. 219 at 7. Here,
24   the Receiver does not specify the amount of property taxes likely to be due. However, given
25   that the Receiver always has done so in the past when any appreciable amount is owed, the
     Court assumes the anticipated amount is de minimis and will not require the Receiver to
26   file supplemental briefing.
27
     4
      Factoring in the likelihood that nothing will remain due to SFG, the range would be closer
28   to $380,00 to $382,000.
                                                   7
                                                                               3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 557 Filed 12/23/20 PageID.8647 Page 8 of 10



 1          The Receiver also obtained agreement by Buyer to accept sale of the property “as is
 2   with all faults,” remove all contingencies except Court approval, and make the sale subject
 3   to the requisite public notice and auction process of 28 U.S.C. §§ 2001 and 2002. See ECF
 4   No. 509-3 at 3, 7-8, 28-30. The proposed total commission of 4% of the gross sales price,
 5   to be split by Broker and the broker for the Buyer, is within the low to average range of
 6   industry standards and, thus, acceptable to the Court. And, importantly, the sale of the 3792
 7   Mission Blvd. Property allows the receivership estate to pay off the SFG loan in full (if the
 8   loan has not already been discharged), which will reduce the ongoing monthly expenses of
 9   the receivership estate and thus aid the Receiver in ultimately creating a better return for
10   all creditors.
11          As for the procedures followed, the Court finds that all of its uniform property sale
12   procedures have been satisfied. See ECF No. 219. The Receiver’s publication of notice
13   seeking qualified overbids in the San Diego Union-Tribune, in addition to the solicitation
14   of overbids through the receivership website and continued efforts to market the property,
15   establish that the Receiver satisfied the public sale and auction procedures set forth in
16   28 U.S.C. §§ 2001 and 2002, which are designed to ensure that the best purchase price for
17   realty within the receivership is obtained. Upon review of the factual history and the
18   Purchase Agreement itself, the Court finds that the Receiver negotiated the best deal for
19   the receivership estate and verified Buyer’s ability to complete the transaction. Further, the
20   Receiver provided the Court with a detailed breakdown of the proposed distributions from
21   the sale proceeds, as required. The Court thus is satisfied that the intent of the statutory
22   scheme—to ensure that the best and highest possible price is paid for property within the
23   receivership estate—has been fulfilled.
24          Based on these considerations, and noting in particular the lack of any opposition
25   to the 3792 Mission Blvd. Motion, the Court finds the Receiver has sufficiently established
26   that the proposed sale of the 3792 Mission Blvd. Property and proposed distribution of the
27   sale proceeds are consistent with principles of equity and the goal of a receivership to
28

                                                   8
                                                                               3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 557 Filed 12/23/20 PageID.8648 Page 9 of 10



 1   ensure the orderly and efficient administration of the estate for the benefit of creditors. See
 2   Hardy, 803 F.2d at 1038.
 3      IV.      CONCLUSION
 4         Having considered the Receiver’s Motion for Approval of Sale of 3792 Mission
 5   Blvd. Property (ECF No. 509) on its merits and noting that there is no opposition thereto,
 6   the Court GRANTS the Motion, and APPROVES the proposed sale of the office
 7   condominium located at 3792 Mission Blvd., Suite A, San Diego, California 92109 to
 8   Buyer Paul Becker, as described in the Purchase Agreement attached as Exhibit A to the
 9   Declaration of the Receiver (ECF No. 509-3). The purchase price of $399,000 for the 3792
10   Mission Blvd. Property is confirmed and approved.
11         The Court ORDERS the proceeds of the sale to be distributed from escrow at the
12   close of sale as follows:
13         (1)    The Receiver shall pay lender Seattle Funding Group any remaining amount
14   due on the loan, including accrued interest, which is estimated to be approximately $15
15   (with the exact amount to be determined at closing);
16         (2)    The Receiver shall pay the property taxes due from the seller at closing, the
17   amount of which is expected to be small (with the exact amount to be determined at
18   closing);
19         (3)    The Receiver shall pay broker Compass Realty a commission of $15,960 (4%
20   of the sale price), which amount will be split with Buyer’s broker in a fashion consistent
21   with the listing agreement and the description in the 3792 Mission Blvd. Motion;
22         (4)    The Receiver shall pay the seller’s share of the costs of sale, including escrow,
23   title, and recording fees, which are anticipated to be approximately $2,000 (with the exact
24   amount to be determined at closing); and
25         (5)    The Receiver is immediately authorized to complete the sale transaction,
26   including executing any and all documents as may be necessary and appropriate to do so,
27   with the remaining sale proceeds—which are estimated to be in the range of $380,000 to
28

                                                   9
                                                                                3:19-cv-1628-LAB-AHG
 Case 3:19-cv-01628-LAB-AHG Document 557 Filed 12/23/20 PageID.8649 Page 10 of 10



 1   $382,0005 (with the exact amount to be determined at closing)—going to the receivership
 2   estate.
 3             IT IS FURTHER ORDERED that after closing, the Receiver shall provide a full
 4   accounting of sale costs, property tax credits received and/or property taxes paid, the
 5   precise amount paid to Seattle Funding Group, and the amount ultimately returned to the
 6   receivership estate from the sale proceeds.
 7             IT IS SO ORDERED.
 8   Dated: December 23, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26   5
       Because the Court understands that numerous contingencies (e.g., the interest due on the
27   loans, the amount of property taxes owed, etc.) may affect the net sale proceeds of this
     particular sale, the Court approves the distribution of the net sale proceeds to the
28   receivership estate even if the final amount is outside of this range.
                                                   10
                                                                            3:19-cv-1628-LAB-AHG
